Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 1 of 8 Page ID #:1535




   1 LUIS LI (State Bar No. 156081)
     Luis.Li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 JENNIFER L. BRYANT (State Bar No. 293371)
     Jennifer.Bryant@mto.com
   4 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   5 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   6 Fiftieth Floor
     Los Angeles, California 90071-3426
   7 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
   8
     Attorneys for Plaintiff Vanessa Bryant
   9
                            UNITED STATES DISTRICT COURT
  10
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
       VANESSA BRYANT,                             Case No. 2:20-cv-09582-JFW-E
  13
                   Plaintiff,                      DECLARATION OF JENNIFER L.
  14                                               BRYANT IN SUPPORT OF
            vs.                                    PLAINTIFF’S MOTION TO
  15                                               MODIFY THE COURT’S
       COUNTY OF LOS ANGELES, et al.,              SCHEDULING ORDER
  16
                   Defendants.                     [Reply in Support of Motion filed
  17                                               concurrently herewith]
  18                                               Date:            June 7, 2021
                                                   Time:            1:30 p.m.
  19                                               Courtroom:       7A
                                                   Judge:           Hon. John F. Walter
  20
                                                   Pre-Trial Conf.: October 29, 2021
  21                                               Trial Date: November 16, 2021
  22
  23
  24
  25
  26
  27
  28
                                                                    Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 2 of 8 Page ID #:1536




   1                      DECLARATION OF JENNIFER L. BRYANT
   2          I, Jennifer L. Bryant, hereby declare:
   3          1.     I am admitted to practice before all of the courts of the State of
   4 California and this Court. I am an attorney at the law firm of Munger, Tolles &
   5 Olson LLP and counsel of record for Plaintiff Vanessa Bryant in the above-
   6 captioned matter. I have personal knowledge of the facts set forth in this
   7 declaration, and, if called as a witness, I could and would testify competently to the
   8 matters set forth herein. 1
   9 LASD’s Prevarications to the Los Angeles Times Regarding the Deletion Order
  10          2.     On February 26, 2020, Alene Tchekmedyian, a reporter for the Los
  11 Angeles Times, wrote an email to Captain Jorge Valdez, copying Sheriff Alex
  12 Villanueva, with the subject line “LA Times follow up re Lost Hills.” In the email,
  13 she wrote: “I’m checking back regarding your statement that you are unaware of
  14 any complaint and that there was no order given to delete any photographs. Can you
  15 confirm that this is the department’s official response?” Later that same day,
  16 Captain Valdez wrote back to Ms. Tchekmedyian and told her that the newspaper’s
  17 intention to publish a story about the “alleged information” was “insensitive.” A
  18 true and correct copy of the full email exchange, which was recently produced by
  19 the County in discovery, is attached hereto as Exhibit A.
  20       Defendants’ Unexplained Change in Position on the Requested Continuance
  21          3.     On March 4, 2021, Defendants’ counsel sent correspondence to the
  22 counsel for the Plaintiffs in all of the Related Cases regarding various issues,
  23 including Defendants’ desire to consolidate and streamline discovery. In connection
  24 with the parties’ discussions regarding coordinated discovery, Plaintiff’s counsel
  25 proposed an extension of the discovery cutoff to February 11, 2022, and an
  26
  27  Defined terms used herein have the same meaning set forth in Plaintiff’s opening
       1

  28 Motion.

                                                 -2-                  Case No. 2:20-cv-09582-JFW-E
              J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 3 of 8 Page ID #:1537




   1 adjustment of the other remaining pre-trial and trial dates in the scheduling order, as
   2 follows:
   3                    Matter                 Current Dates         Proposed Dates
   4          Last Day to Conduct                                   November 12,
   5          Settlement Conference /        June 7, 2021           2021
              Mediation
   6
              Last Day to File Joint                                November 17,
   7          Report re: Settlement          June 11, 2021          2021
              Conference / Mediation
   8
                                                                    February 11,
   9          Discovery Cutoff               August 16, 2021        2022
  10          Last Day for Hearing                                  February 25,
                                             September 6, 2021      2022
  11          Motions

  12          Pretrial Submissions           October 14, 2021       March 25, 2022
  13
              Pretrial Conference            October 29, 2021       April 8, 2022
  14
  15          Hearing on Motions in
              Limine / Disputed Jury         November 5, 2021       April 15, 2022
  16          Instructions
  17                                         November 16,           April 27, 2022
              Trial (Jury)
                                             2021
  18
  19
  20        4.      On April 7, 2021, Defendants informed Plaintiff’s counsel that they
  21 agreed that Plaintiff’s proposed schedule was reasonable and that the proposed
  22 extension of the discovery cutoff was supported by good cause. A few days later,
  23 on April 12, 2021, Defendants’ lead counsel signed and filed a stipulation to that
  24 effect. (ECF No. 71.) The stipulation asked the Court to consolidate the Related
  25 Cases for all purposes.
  26        5.     After the Court declined to approve the parties’ stipulation to
  27 consolidate the Related Cases for all purposes, I wrote to Defendants’ counsel on
  28 April 19, 2021, noting that the Court’s ruling on consolidation had not addressed the

                                               -3-                  Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 4 of 8 Page ID #:1538




   1 parties’ proposed case schedule for this individual action. I asked Defendants’
   2 counsel to confirm they would stipulate to a modification of the scheduling order
   3 consistent with the schedule the parties had agreed to in the prior stipulation.
   4 Defendants’ counsel wrote back just a few minutes later, saying only: “No. We’re
   5 not going to stipulate.” I wrote back that same day to schedule a Local Rule 7-3
   6 conference for April 21, 2021. A true and correct copy of this email exchange is
   7 attached hereto as Exhibit B.
   8         6.    Following the Local Rule 7-3 conference, on April 28, 2021, I emailed
   9 Defendants’ counsel pursuant to Paragraph 9 of the Court’s Standing Order and
  10 Local Rule 79-5.2.2(b) to notify them that Plaintiff intended to use certain
  11 information that Defendants had designated as confidential under the Protective
  12 Order in connection with this Motion. In my email, I outlined the specific content
  13 from the specific documents that we intended to rely upon and explained that we
  14 would not mention any names in connection with our use of the information. I
  15 asked Defendants’ counsel to confirm that we could use the specified information on
  16 a no-name basis in a public filing. For several days, Defendants’ counsel refused to
  17 advise whether or not they believed any of the information designated as
  18 confidential had to be filed under seal, insisting instead that Plaintiff send them her
  19 “proposed” motion for their review. Only after I told Defendants’ counsel that
  20 Plaintiff was left with no choice but to file a sealing application herself did
  21 Defendants’ counsel finally confirm, on May 6, that they did not object to Plaintiff
  22 filing the information in the public record.
  23                       Defendants’ Further and Ongoing Delays
  24         7.    On May 10, 2021, at 3:39 pm, twelve minutes after Plaintiff filed her
  25 Motion, Defendants’ counsel asked for more time to serve responses to Plaintiff’s
  26 RFPs to the Deputy Defendants, which were due that day. Given the late hour, I
  27 granted the extension as a professional courtesy.
  28

                                               -4-                  Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 5 of 8 Page ID #:1539




   1         8.    On May 14, 2021, Defendants’ counsel served the Deputy Defendants’
   2 objections and responses to the RFPs. In the responses, the Deputy Defendants
   3 refused to produce documents for the vast majority of the RFPs. As of today, the
   4 Deputy Defendants have not produced a single document.
   5         9.    On April 22, 2021, Plaintiff served subpoenas on the seven additional
   6 LASD personnel known to have possessed copies of the photos. The subpoenas
   7 requested documents and to inspect the devices that had contained the photos.
   8 Pursuant to Rule 45, any objections to those subpoenas were due within fourteen
   9 days. Eighteen days later, on May 10, Plaintiff had not received any objections, so I
  10 asked Defendants’ counsel, who are also representing the subpoenaed LASD
  11 personnel, about the status. I followed up again on May 14, noting that the
  12 responses were due a week earlier. Only then, on May 14, did the subpoenaed
  13 LASD personnel serve their objections and responses. In those responses, the
  14 LASD personnel refused to produce a single document. They also refused to make
  15 their devices available for inspection.
  16         10.   Because Defendants failed to produce any insurance agreements with
  17 their initial disclosures, or even their supplemental disclosures, Plaintiff served an
  18 RFP requesting those agreements. As of May 10, 2021—more than six months into
  19 litigating this case—Defendants had still yet to produce any insurance agreements,
  20 so Plaintiff’s counsel sent correspondence threatening a motion to compel if
  21 Defendants did not produce them by May 17, 2021. Defendants finally produced
  22 the agreements required by Rule 26(a)(1)(A)(iv) on May 18, 2021.
  23         11.   On May 14, 2021, Plaintiff’s counsel sent correspondence to
  24 Defendants’ counsel expressing concerns that Defendants’ document production to
  25 date has not contained any text messages. The letter asked Defendants to
  26 (i) confirm they are searching for, and intend to produce, all responsive text
  27 messages, and (ii) provide a date certain by which they will complete their
  28

                                               -5-                  Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 6 of 8 Page ID #:1540




   1 production of text messages. Defendants’ counsel have not yet responded to the
   2 letter.
   3           12.    The next day, Plaintiff’s counsel wrote to Defendants’ counsel
   4 regarding the Deputy Defendants’ and LASD personnel’s refusal to produce their
   5 cell phone records, documents that Plaintiff requested in her RFPs to the Deputy
   6 Defendants and her subpoenas to the other LASD personnel. Plaintiff’s counsel
   7 emphasized that the records need to be obtained and preserved immediately because
   8 they may be the best available evidence of the photos’ dissemination. Defendants’
   9 counsel have not yet responded to this correspondence either.
  10           13.    Plaintiff noticed 30(b)(6) depositions of the Fire Department and
  11 Coroner’s Office on February 18, 2021 and March 5, 2021, respectively. The first
  12 part of the Fire Department 30(b)(6) deposition took place on May 20, 2021, and it
  13 is scheduled to conclude on June 3, 2021. The County did not provide potential
  14 dates for scheduling the Coroner’s Office 30(b)(6) deposition until May 18, 2021,
  15 approximately two and a half months after Plaintiff served the notice.
  16                    Plaintiff’s Proposed Forensic Examination Protocol
  17           14.    At the time Defendants’ counsel sent a proposed forensic examination
  18 protocol on November 16, 2020, they had already told Plaintiff’s counsel that the
  19 County did not have possession, custody, or control of the relevant devices. The
  20 County’s attorneys have repeated this on several occasions. As one example, on
  21 March 5, 2021, Defendants’ lead counsel wrote, “We don’t have the devices in our
  22 possession. They are personal cell phones, not County property; and their
  23 production needs to be compelled by subpena [sic].” A true and correct copy of this
  24 correspondence is attached hereto as Exhibit C.
  25           15.    Given Defendants’ position, the only way Plaintiff could obtain the
  26 devices for inspection was to either (1) name the County personnel who took,
  27 shared, or received the photos as individual Defendants, or (2) subpoena them.
  28 After Plaintiff amended her complaint to add the Deputy Defendants, she promptly

                                                  -6-                  Case No. 2:20-cv-09582-JFW-E
               J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 7 of 8 Page ID #:1541




   1 served inspection demands on them on March 23, 2021. For the remaining LASD
   2 personnel who were in possession of the devices, Plaintiff subpoenaed their devices
   3 for inspection, consistent with the instruction Defendants’ lead counsel had given on
   4 March 5. (See supra ¶ 14.) In response to those subpoenas, the LASD personnel
   5 have refused to make their devices available for inspection. Among other
   6 objections, the subpoenaed LASD personnel asserted they had no responsive
   7 devices in their possession, custody, or control.
   8         16.   On May 21, I participated in a meet and confer with Defendants’
   9 counsel regarding the forensic examinations. During that videoconference,
  10 Defendants’ counsel explained that they had intended for their proposed November
  11 16, 2020 forensic examination protocol to apply only to the cellphones used by the
  12 Deputy Defendants, not to any other LASD personnel who took or were otherwise
  13 in possession of the photos. They further explained that if Plaintiff wishes to obtain
  14 the devices used by the non-named LASD personnel for examination by a neutral
  15 third-party forensic examiner, she must file a motion to compel.
  16                   Plaintiff’s Meet and Confer Efforts in Discovery
  17         17.   Defendants’ Opposition details a litany of grievances with Plaintiff’s
  18 efforts to meet and confer regarding Defendants’ discovery responses. (Opp. at 10;
  19 Hashmall Decl. ¶ 12.) Because Defendants’ characterizations of those efforts were
  20 incomplete, I briefly respond item-by-item to provide context: (i) Plaintiff has
  21 merely objected to the County’s “practice of making boilerplate general objections
  22 couched in terms of ‘to the extent’ and then incorporating those general objections
  23 into each [discovery] response,” Meggitt (Orange Cnty.), Inc. v. Nie, 2015 WL
  24 12743695, at *1 (C.D. Cal. Feb. 17, 2015); (ii) Plaintiff had to seek clarification
  25 when Defendants’ RFP responses ambiguously committed to producing only
  26 “relevant” documents immediately following objections that the RFPs at issue
  27 sought irrelevant information; (iii) after Defendants served objections-only
  28 responses to her interrogatories (see Mot. at 7), Plaintiff had to repeatedly follow-up

                                               -7-                  Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
Case 2:20-cv-09582-JFW-E Document 79-1 Filed 05/24/21 Page 8 of 8 Page ID #:1542




   1 over the next few months to obtain a complete identification of individuals with
   2 relevant knowledge of the photos; (iv) after Defendants responded to Plaintiffs’ first
   3 set of RFPs with more than fifty pages of boilerplate objections, Plaintiff engaged in
   4 meet and confer efforts to narrow the parties’ disputes in a document that
   5 memorialized their “agreed-upon parameters” for Defendants’ search and
   6 production; and (iv) over the course of several weeks, Plaintiff’s efforts to meet and
   7 confer regarding Defendants’ responses to Plaintiff’s first set of RFPs ultimately
   8 narrowed the parties’ disputes from dozens of disagreements at the outset of the
   9 meet and confer process to roughly eight issues remaining for resolution by the
  10 magistrate judge in Plaintiff’s forthcoming motion to compel.
  11        I declare under penalty of perjury under the laws of the United States of
  12 America that the foregoing is true and correct.
  13        Executed on this 24th day of May, 2021, at Los Angeles, California.
  14
  15
  16
  17                                                           Jennifer L. Bryant
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -8-                  Case No. 2:20-cv-09582-JFW-E
            J. BRYANT DECLARATION ISO PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER
